  Case 19-33593      Doc 28   Filed 03/10/20 Entered 03/10/20 14:27:07                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-33593
Joanna M Schroeder                         )
                                           )               Chapter: 13
                                           )
                                                           Honorable Carol A. Doyle
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 23, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:



                                                                 Honorable Carol A. Doyle
Dated: March 10, 2020                                            United States Bankruptcy Judge
